Citation Nr: 0605088	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  95-09 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis.  

3.  Entitlement to service connection for residuals of a head 
injury.  

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for low back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Johnson, Counsel
INTRODUCTION

The veteran served on active duty from November 1969 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center in 
Philadelphia, Pennsylvania.  Jurisdiction over the claims 
folders was subsequently transferred to the Regional Office 
(RO) in Pittsburgh, Pennsylvania.

The Board remanded the case in June 2005 for in order to 
schedule the veteran for a video conference hearing before a 
Veterans Law Judge.  In correspondence dated in August 2005, 
the veteran indicated that he did wish to have a video 
conference hearing and wanted his case returned to the Board 
for review.  The case was returned to the Board in January 
2006.  


FINDINGS OF FACT

1.  The veteran does not have PTSD.  

2.  The veteran does not have currently have residuals of a 
head injury.  

3.  The veteran does not currently have hepatitis or 
residuals thereof.  

4.  In an unappealed rating decision of October 1975, the 
veteran's claim for service connection for a low back 
disability was denied.  

5.  The evidence received since the October 1975 decision is 
either cumulative or redundant of the evidence previously of 
record or is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).

2.  The veteran has no residuals of a head injury was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

3.  Claimed hepatitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

4.  New and material evidence has not been received to reopen 
the previously denied claim seeking service connection for a 
low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law in November 2000 and is codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
liberalizing provisions of the VCAA are applicable to the 
issues on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005)).  

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2005), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received prior to that date. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which provides that 
nothing in § 5103A shall be construed to preclude VA from 
providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable to any claim to reopen a 
finally decided claim received on or after the date of the 
rule's final publication, August 29, 2001.  66 Fed. Reg. 
45,620, 45,629.  They are not applicable to the veteran's 
claim to reopen, which was received before that date.  

The Board notes that the veteran's claims were initially 
adjudicated prior to the enactment of the VCAA.  In Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the United States Court 
of Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Id. at 119.  The Court further held 
that VA failed to demonstrate that, "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall  .  .  . take due account 
of the rule of prejudicial error")."  Id at 121.  However, 
the Court also stated that the failure to provide such notice 
in connection with adjudications prior to enactment of the 
VCAA was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.  

In the present case, the veteran was provided with the notice 
required by the VCAA by correspondence dated in October 2001.  
Although the originating agency did not specifically request 
him to submit any pertinent evidence in his possession, it 
did inform him of the evidence that would be pertinent and 
request him to submit such evidence or provide VA with the 
information and any authorization necessary for VA to obtain 
such evidence.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  Neither the veteran nor his 
representative has identified any outstanding, available 
evidence that could be obtained to substantiate any of the 
claims.  The Board is also unaware of any such evidence.  

Following provision of the required notice and the completion 
of all indicated development, the originating agency 
readjudicated the veteran's claims.  There is no indication 
or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  

In sum, the Board is of the opinion that any procedural 
errors in the development and consideration of the claims by 
the originating agency were harmless and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.  


Service Connection

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2005), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law. 

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

PTSD

The veteran contends that service connection for PTSD is 
warranted, based on non combat stressors associated with his 
active duty service.  

The Board notes that VA outpatient records show diagnoses, 
predominantly paranoid personality disorder, alcohol 
dependence, substance dependence, and depression.  While some 
of the outpatient records indicate that PTSD is to be ruled 
out, no diagnosis of PTSD is recorded in the service medical 
records or the post-service medical evidence of record.  
Consequently, service connection is not in order for this 
claimed disability.  While the Board has considered the 
veteran's statements to the effect that he has PTSD due to 
service stressors, this is not competent evidence of PTSD or 
of a nexus between PTSD and his military service since 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  .  

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine, but has determined that it is 
not applicable to this claim because the preponderance of the 
evidence is against the claim.  


Residuals of a Head Injury and Hepatitis

Service medical records are entirely negative for evidence of 
a head injury or hepatitis, and the report of examination for 
discharge in March 1971 shows that the veteran's head and 
liver were found to be normal on clinical evaluation.  While 
there are some post-service medical records which note liver 
problems, including transaminitis or fatty liver, none of the 
medical evidence shows that the veteran has been found to 
have hepatitis or residuals thereof.  Similarly, there is no 
post-service medical evidence of residuals of head trauma.    

In essence, the evidence of these claimed disabilities and of 
a nexus between the claimed disabilities and the veteran's 
military service is limited to the veteran's own statements.  
As noted above, the veteran's lay opinions concerning matters 
requiring medical expertise are of no probative value.  

Accordingly, these claims also must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable to these claims.  

New and Material Evidence

Service connection for a low back disability was initially 
denied in an unappealed rating decision of October 1975 on 
the basis that the acquired low back disorder present in 
service resolved without residual disability and the acquired 
low back disorder shown several years after service was not 
related to service.    

The current claim to reopen was received in March 1994.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  

The evidence of record at the time of the October 1975 
decision included service medical records which show that the 
veteran was treated in January 1970 for lumbosacral strain.  
Subsequent service medical records are negative for evidence 
of a low back disorder and the report of examination for 
discharge shows that his low back was found to be normal on 
clinical examination.  Also of record was the report of a VA 
examination in July 1975, showing that the veteran was found 
to have lumbosacral strain and spondylolysis, bilaterally, of 
the 5th lumbar segment and minimal spondylolisthesis.  In 
addition, the veteran's statements to the effect that his low 
back disorder resulted from his military service were of 
record.  No medical evidence of a nexus between the veteran's 
low back disability and his military service was of record at 
the time of the October 1975 decision.  

The evidence added to the record includes the veteran's own 
statements linking his current low back disability to his 
military service.  His statements are essentially cumulative 
in nature since similar statements of the veteran were 
previously of record.  Moreover, this evidence is not 
material since laypersons, such as the veteran, are not 
qualified to render opinions requiring medical expertise.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

The evidence received since the October 1975 decision also 
includes later post-service medical evidence of low back 
disability.  This evidence is essentially cumulative of the 
evidence previously of record, which showed the post-service 
presence of low back disability.  The medical evidence added 
to the record includes no evidence of a nexus between the 
veteran's current low back disability and his military 
service.  Therefore, it is not so significant that it must be 
considered to fairly consider the merits of the claim.  

Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen the veteran's 
claim.  



							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for hepatitis is denied.  

Entitlement to service connection for residuals of a head 
injury is denied.  

The Board having determined that new and material evidence 
has not been presented, reopening of a claim for service 
connection for a low back disability is denied.  




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


